Appeal brings for review decree in favor of complainant in a suit to quiet title.
The controlling question is whether or not the complainant showed, by clear and convincing proof, open, adverse, continuous and uninterrupted possession, under color of title, of the real estate involved, for a period of seven years or more preceding the institution of suit.
The question must be answered in the affirmative and, as a consideration of the entire record discloses no reversible error, the decree must be affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J.J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.